Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 24th, 2022 has been entered. Claims 1 and 2-13 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliver (3049093).
Regarding claim 1, Oliver teaches a container having a body (fig. 4, element 15) and a neck (fig. 4, element 27) with an opening (fig. 4, element 23); a lid (fig. 4, element 14) having a top wall (fig. 4, element 17) and a side wall (fig. 3, element 23) bounding a peripheral edge of the top wall (fig. 4, element 17 does bind a section of fig. 4, element 23), an inner surface of the side wall configured to engage an outer surface of the neck so as to close the lid onto the container (fig. 4, elements 14 and 23), the top wall having an opening; a perch disposed on the lid (fig. 4, element 18 attached to element 27); and an attachment member (fig. 4, element 20) is formed on an outer surface of the lid (fig. 4, element 17), the attachment member (fig. 4, element 20) is disposed on the side wall of the lid (fig. 4, element 17 and 23) and along a peripheral edge defining the opening so as to be opposite of the top wall (fig. 4, element 17).
In regards to claim 11, Oliver teaches a hood (fig. 4, element 17) disposed on the lid (fig. 4, element 14).
In regards to claim 12, Oliver teaches the hood (fig. 4, element 17) is spaced apart from an opposite of the perch (fig. 4, element 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 5, 7, 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of Hill (US 9655345).
In regards to claim 3, Oliver fails to teach the attachment member being a loop.
Hill teaches the attachment member (fig. 1, element 100) being a loop (fig. 1, element 126).
It would have been prima facie obvious before the effective filing date of the invention to have modified Oliver to incorporate the teachings to Hill. Doing so would allow the bird feeder to be placed in a suitable feeding location using a string. This would allow the bird feeder to be securely attached to an object while birds come and go to get fed. 
	In regards to claim 4, Oliver fails to teach a string for securing the attachment member to the structure.
	Hill teaches a string (fig. 1, element 122) for securing the attachment member (fig. 1, element 100) to the structure.
	It would have been prima facie obvious before the effective filing date of the invention to have modified Oliver to incorporate the teachings to Hill. Doing so would allow the bird feeder to be placed in a suitable feeding location using a string. This would allow the bird feeder to be securely tied to an object rather than just hook on to it.
	In regards to claim 5, Oliver, as modified, teaches the perch is a rod (Oliver-fig. 4, element 18) extending between opposing sides of the lid (Oliver-fig. 4, element 23).
	In regards to claim 7, Oliver fails to teach the body is cuboidal.
	Hill teaches the body is cuboidal (fig. 4, element 104).
	It would have been prima facie obvious before the effective filing date of the invention to have modified Oliver to incorporate the teachings to Hill. Doing so would allow for a greater volume within the bird feeder. This would then allow for more bird feed to be placed within the body.
	In regards to claim 9, Oliver fails to teach the lid is formed of a material suitable for a stamping process.
	Hill teaches the lid is formed of a material suitable for a stamping process (col. 5, line 59-col. 6, line 6).
It would have been prima facie obvious before the effective filing date of the invention to have modified Oliver to incorporate the teachings to Hill. Doing so would allow the lid to be formed by a stamping process. This would allow for easier and faster production of the lid in order to make a lot of oriole bird feeders.
In regards to claim 10, Oliver fails to teach the lid is formed of a material suitable for an injection molding process.
	Hill teaches the lid is formed of a material suitable for an injection molding process (col. 5, line 59-col. 6, line 6).
It would have been prima facie obvious before the effective filing date of the invention to have modified Oliver to incorporate the teachings to Hill. Doing so would allow the lid to be formed by an injection molding process. This would allow for easier and faster production of the lid in order to make a lot of oriole bird feeders.
	In regards to claim 13, Oliver fails to teach the neck includes a first thread disposed on the outer surface of the neck and the inner surface of the side wall includes a second thread configured to engage the first thread of the neck.
	Hill teaches the neck includes a first thread disposed on the outer surface of the neck (fig. 4, element 117) and the inner surface of the side wall includes a second thread configured to engage the first thread of the neck (fig. 6, element 119).
It would have been prima facie obvious before the effective filing date of the invention to have modified Oliver to incorporate the teachings to Hill. Doing so would allow the user to easily screw the lid on and off to refill the bird feeder. This would also allow for the replacement of food within the bird feeder to be an easier process.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of O’Dell (US 2006/0272585).
Oliver fails to teach the opening defining a semicircle.
O’Dell teaches the opening defining a semicircle (fig. 1, element 16).
It would have been prima facie obvious before the effective filing date of the invention to have modified Oliver to incorporate the teachings to O’Dell. Doing so ensure that bigger animals such as squirrels can’t enter the bird feeder. This will allow the bird, and only the bird, to feed on whatever is inside the feeder.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver. While the references don’t specify the volume in which the body should occupy, routine testing and experimentation would lead to an optimum size needed to hold bird feed. Therefore, it would have been obvious to try any of the included sizes up to the body volume that includes enough feed for a bird, allowing the bird to consistently return to the bird feeder for a full meal.

Response to Arguments
Applicant's arguments filed February 24th, 2022 have been fully considered but they are not persuasive. The applicant fails to consider the claims in view of prior art, and therefore, renders the argument unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644